internal_revenue_service department of the treasury number release date index number taxpayer washington dc person to contact telephone number refer reply to cc tege eb hw plr-164963-02 date plan dear this responds to your letter of date and supplemental submission of date requesting rulings on behalf of taxpayer concerning the proper federal tax treatment of a medical reimbursement plan and a qualified_parking payment plan this ruling responds only to your ruling requests concerning the medical reimbursement plan as amended by your submission of date your ruling_request concerning parking will be addressed under separate cover by employment_tax branch of the tax exempt government entities division you represent that taxpayer has established the plan which is an employer-provided reimbursement plan for employees’ qualified expenses other than health insurance there is also a separate health insurance program for employees you represent that all benefits under the plan are nontaxable benefits to the employees all eligible employees can participate in the plan although participation is restricted for those employees who do not select health_insurance_coverage the plan reimburses participating employees for medical_expenses as defined in sec_213 of the internal_revenue_code the code except for health insurance premiums and long-term care expenses and insurance of the employee and the employee’s spouse and dependents as defined in sec_152 to the extent that the employee or the employee’s spouse or dependants have not been reimbursed for the expense or are not entitled to reimbursement from any other plan you represent that the plan satisfies the nondiscrimination_rules of sec_105 h the code the medical reimbursement plan is available only to those employees who have elected through salary reduction to purchase employer-sponsored health insurance under the plan taxpayer pays for the medical reimbursement plan and employees do not make any salary reduction elections to pay for the medical reimbursement plan at the beginning of the plan_year taxpayer designates a specified annual aggregate amount of reimbursements or payments based on each employee’s wages and personal exemptions reported on form_w-4 thus employees with a higher withholding rate have a lower aggregate amount those with a lower withholding rate have a higher aggregate amount the annual aggregate amount of the medical expense reimbursements with respect to a particular employee is not related to the employee’s salary reduction to purchase health insurance under taxpayer’s health insurance program and the salary reduction never exceeds the actual cost of employer-sponsored health insurance under the plan only those medical_expenses that an employee incurs while a participant in the plan will be reimbursed any qualified_medical_expenses in excess of the available reimbursement amount can be carried over for reimbursement in the next plan_year the amount designated by taxpayer for medical expense reimbursements that an employee does not use during the plan_year is carried over to the next plan_year provided that the employee continues to participate in the plan thus the employee will have the carryover balance available as well as additional_amounts for medical_expenses in the next plan_year an employee cannot receive cash or any other benefit in lieu of medical expense reimbursements or payments in addition taxpayer requires employees to substantiate medical_expenses before reimbursements or payments are made although an annual aggregate amount is designated at the beginning of the plan_year for each employee only a pro-rata portion of that amount is available for reimbursement of substantiated medical_expenses on each payday sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee's employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee's spouse or dependents as defined in sec_152 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_28_irb_75 an employer sponsors a major medical plan that provides coverage under a policy of accident_and_health_insurance and is paid for in part pursuant to salary reduction elections under the employer’s cafeteria_plan the employer also sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions coverage under the hra is available only to those employees who participate in the major medical plan no portion of the salary reduction for the major medical plan is attributable to the hra the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependants as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_28_irb_93 provides that an hra is an arrangement that is paid for solely by the employer and not pursuant to salary reduction reimburses the employee for medical_care expenses as defined in sec_213 and provides that any unused portion of the maximum dollar amount available during the coverage period is carried forward to subsequent periods notice_2002_45 also provides that with the exception of amounts carried forward from previous coverage periods the maximum reimbursement amount under an hra for a coverage period need not be available to the employee-participant at all times during the coverage period in addition an hra may reimburse claims incurred during one coverage period in a later coverage period provided that the individual was covered under the hra when the claim was incurred notice_2002_45 further provides that benefits under an hra must be limited to reimbursements of sec_213 expenses and that such expense reimbursements must be substantiated to be excludable under sec_105 the plan is an employer-provided accident_and_health_plan that is paid for solely by the taxpayer and amounts are used exclusively to reimburse employees for expenses_incurred for medical_care as defined in sec_213 no benefits other than reimbursements for medical_care expenses are available at any time to participants either in the form of cash or other nontaxable or taxable benefits accordingly the plan meets the requirements as set forth in revrul_2002_41 and notice_2002_45 based on the information submitted and the representations made we conclude that coverage of medical reimbursements under the plan is excludable from a participating employee’s gross_income under sec_106 of the code and that reimbursements of medical_care expenses under the plan are excludable from a participating employee’s gross_income under sec_105 of the code no opinion is expressed concerning whether the medical reimbursement plan discriminates within the meaning of sec_105 of the code moreover no opinion is expressed concerning the federal tax consequences of the plan under any provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
